DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2,8,12-15,16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanforth (US2014/0115637) in view of Yerramalli et al (US2021/0112520).
Claim 1. 
Standforth discloses a method for wireless communication comprising:
requesting a channel allocation from a network operator (paragraph [0023] describes a server (102), i.e., a network operator, receiving a channel request);
receiving a grant of a channel having a plurality of sub-bands (paragraph [0023] describes the wireless device receiving a channel response including a list of accessible channels). 
Stanforth fails to teach determining availability of the plurality of sub-bands;
determining that the plurality of sub-bands comprises a block of contiguous available sub-bands and at least one available sub-band, the block of contiguous available sub-bands being noncontiguous with the at least one available sub-band; and
transmitting data on only the block of contiguous available sub-bands.
Yerramalli et al  teaches that UE transmits only on contiguous subands even if there is  additional non-contiguous bands to prevent PARR degradation.  See paragraph [0111]. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to configure the wireless device of Standforth to check available subbands of the accessible channels and to transmit only on a block of contiguous subbands of a channel even when there is an addition subband that is not contiguous to the block of contiguous subbands of the channel to prevent PARR degradation as taught by Yerramalli et al. 

Claim 2. 
Stanforth describes that  the channel comprises frequencies in an unlicensed spectrum.  
Paragraph [0023] describes channels over licensed and/or unlicensed spectrum. 

Claims 8, 12,13.
Stanforth describes one or more tangible, non-transitory, computer-readable storage media comprising executable instructions that, when executed by one or more processors, cause the one or more processors  (see paragraph [0055]-[0056] describing a processor and memory) to:

request a channel allocation from a network operator (paragraph [0023] describes a server (102), i.e., a network operator, receiving a channel request);
receive a grant of a channel having a plurality of sub-bands (paragraph [0023] describes the wireless device receiving a channel response including a list of accessible channels).
Stanforth fails to teach determining availability of the plurality of sub-bands; in response to determining that all sub-bands of the plurality of sub-bands are available, transmit data on all the sub-bands of the plurality of sub-bands; in response to determining that only one sub-band or only one block of contiguous sub-bands of the plurality of sub-bands are available, transmit the data on the only one sub-band or the only one block of contiguous sub-bands of the plurality of sub- bands. 
Yerramalli et al  teaches that UE transmits only on contiguous subands even if there is  additional non-contiguous bands to prevent PARR degradation.  See paragraph [0111]. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to configure the wireless device of Standforth to check available subbands of the accessible channels and to transmit only on a block of contiguous subbands of a channel even when there is an addition subband that is not contiguous to the block of contiguous subbands of the channel to prevent PARR degradation as taught by Yerramalli et al.

Standforth fails to discloses that in response to determining that multiple noncontiguous blocks of contiguous sub-bands of the plurality of sub-bands are available, multiple noncontiguous sub-bands of the plurality of sub-bands are available, or at least one noncontiguous blocks of contiguous sub-bands and at least one sub-band of the plurality of sub-bands are available, transmit the data on only one of the multiple noncontiguous blocks, only one of the multiple noncontiguous sub-bands, or only one of the at least one noncontiguous blocks of contiguous sub-bands and the at least one sub-band of the plurality of sub- bands.  However, since Yerramalli et al  teaches that UE transmits only on contiguous subands even if there is  additional non-contiguous bands to prevent PARR degradation, it would have been obvious to select one of multiple noncontiguous blocks of contiguous subbands, preferably a largest one, because it allows the most throughput, and transmit data on that selected block of contiguous subbands. 

Claims 14 and 15.
Standforth fails to teach determining that the multiple noncontiguous sub-bands of the plurality of sub-bands are available, determine a noncontiguous sub-band of the multiple noncontiguous sub-bands having a largest grant size, a best signal quality, a greatest estimated throughput, a highest priority level, or any combination thereof, and transmit data on the noncontiguous sub-band.  However, when multiple blocks of multiple noncontiguous sub-bands of the plurality of sub-bands are available, it would have been obvious to select one that provide the best performance such as a signal quality. 

Claim 16. 
Standforth discloses an electronic device for wireless communication comprising: 
a transmitter (202) configured to transmit uplink data (see Fig.6);
a receiver (202) configured to receive downlink data;
one or more processors communicatively coupled to the transmitter and the receiver, wherein the one or more processors (see paragraph [0055]-[0056] describing a processor and memory)  are configured to:
send a request for a channel allocation to a network operator via the transmitter; 47
requesting a channel allocation from a network operator (paragraph [0023] describes a server (102), i.e., a network operator, receiving a channel request);
receiving a grant of a channel having a plurality of sub-bands (paragraph [0023] describes the wireless device receiving a channel response including a list of accessible channels). 
Stanforth fails to teach determining availability of the plurality of sub-bands;
determining that the plurality of sub-bands comprises a block of contiguous available sub-bands and at least one available sub-band, the block of contiguous available sub-bands being noncontiguous with the at least one available sub-band; and
transmitting data on only the block of contiguous available sub-bands.
Yerramalli et al  teaches that UE transmits only on contiguous subands even if there is  additional non-contiguous bands to prevent PARR degradation.  See paragraph [0111]. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to configure the wireless device of Standforth to check available subbands of the accessible channels and to transmit only on a block of contiguous subbands of a channel even when there is an addition subband that is not contiguous to the block of contiguous subbands of the channel to prevent PARR degradation as taught by Yerramalli et al.
Claims 18 ,19 and 20. 
Yerramalli et al  teaches that UE transmits only on contiguous subands even if there is  additional non-contiguous bands to prevent PARR degradation, it would have been obvious to select one of multiple noncontiguous blocks of contiguous subbands, preferably a largest one, because it allows the most throughput, and transmit data on that selected block of contiguous subbands.

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stanforth (US2014/0115637) in view of Yerramalli et al (US2021/0112520)  as applied to claim 1 above, and further in view of Kumar et al (US2022/0108618).
 
Stanforth (US2014/0115637) in view of Yerramalli et al fails to teach the specific frequencies of the subbands.   Kumar et al teaches that 5GHz and 6GHz unlicensed spectrum comprising 5150 MHz and 5925 MHz, and 5925 MHz up to 7125 MHz, respectively. Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to configure the wireless device of Standforth to operate in these known spectrum 5150 MHz and 5925 MHz, and 5925 MHz up to 7125 MHz as taught by Kumar et al. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanforth (US2014/0115637) in view of Yerramalli et al (US2021/0112520) as applied to claim 1 above, and further in view of Zhou et al (WO2021/067703).
Claim 6.
Stanforth in view of Yerramalli et al do not specify the bandwidth of subbands.  Zhou et al describes 20Mhz is used for a subband in unlicensed band.  See paragraph [0306]. 
Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to configure the wireless device of Standforth to use the bandwidth of 20MHz for subbands as taught by Zhou et al. 

Claim 7. 
Zhou et al teaches configuring a plurality of subbands, four subbands for example, which provides 80MHz.   Thus, depending on the number of subbands in the contiguous subbands, the channel may comprises a bandwidth of 60 to 320 megahertz, for 3 and 16 subbands respectively.

Allowable Subject Matter
Claims 5, 9-11,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632